           Case 1:19-mc-00042-LGS Document 1 Filed 01/31/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



IN RE APPLICATION OF LILLY PERRY,
TAMAR PERRY, GAL GREENSPOON-                                Case No.
PERRY, DAN GREENSPOON, RON                                  ECF Case
GREENSPOON, AND M.G., A MINOR CHILD
ACTING THROUGH HER FATHER HAGAI
GREENSPOON, FOR JUDICIAL
ASSISTANCE PURSUANT TO 28 U.S.C. § 1782



                                       EX PARTE PETITION

         Applicants Lilly Perry, Tamar Perry, Gal Greenspoon-Perry, Dan Greenspoon, Ron

Greenspoon, and M.G., a minor through her father Hagai Greenspoon (also referred to herein

collectively as the “Perry Family Members”), hereby apply for an order of judicial assistance,

pursuant to 28 U.S.C. § 1782, appointing Eric L. Lewis, Esq., as a Commissioner of the Court to

facilitate the issuance of subpoenas and the gathering of documentary evidence from the

following individual and entities in this district: (1) Adrian L. Mackay; (2) GreetnWin.com Inc.;

(3) Solid ISG Capital US Inc.; (3) Marcum LLP; and (5) Sanford C. Bernstein & Co., LLC.

         The requested relief is for the purpose of obtaining limited, but important, discovery for use

in connection with a foreign proceeding – an ongoing criminal complaint and investigation in the

Principality of Liechtenstein, in which the Perry Family Members are complainants. The grounds

for this Application are set forth in the accompanying Memorandum of Law in Support of

Application for Judicial Assistance Pursuant to 28 U.S.C. § 1782 and the Declaration of Tamar

Perry.
         Case 1:19-mc-00042-LGS Document 1 Filed 01/31/19 Page 2 of 2




                                    Respectfully submitted,


Dated: January 31, 2019                     /s/
                                    Eric L. Lewis (EL-0038)
                                    LEWIS BAACH KAUFMANN
                                    MIDDLEMISS PLLC
                                    1101 New York Avenue, NW, Suite 1000
                                    Washington, DC 20005
                                    Tel: (202) 833-8900
                                    Fax: (202) 466-5738
                                    Eric.Lewis@lbkmlaw.com

                                    Counsel for Applicants




                                       2
